— In a proceeding pursuant to CPLR article 78 to review a determination of the Mayor of the City of Mount Vernon, made after a hearing, that petitioners, individually and as members of the Zoning Board of Appeals of the City of Mount Vernon, "intentionally and wilfully” violated the provisions of article 7 of the Public Officers Law and to permanently enjoin the Mayor from removing petitioners as members of the zoning board of appeals, the Mayor appeals from a judgment of the Supreme Court, Westchester County, dated April 18, 1977, which, after a hearing, inter alia, annulled the determination. Judgment affirmed, with costs, on the opinion of Mr. Justice Trainor at Special Term. Gulotta, P. J., Cohalan, Damiani and Shapiro, JJ., concur.